Citation Nr: 0314472	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to July 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The veteran also initiated 
appeals regarding a number of other issues.  However, in a 
May 2000 letter he withdrew those appeals.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Notice provided to the 
veteran does not appear to be adequate under the Quartuccio 
guidelines.  In January 2003, the Board attempted to correct 
this deficiency by sending the veteran a letter advising him 
of changes in the law resulting from the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under the Federal Circuit decision, the notice provided by 
the Board is deficient, and the Board now has no recourse but 
to remand the case to the RO to correct the deficiency.  
The veteran contends that he has sinusitis that had its 
inception during service.  He was treated for sinus problems 
on at least two occasions during service (in 1983 and in 
1985) and chronic sinus disease, by history, was diagnosed on 
VA examination in January 2000, 18 months after his 
separation from service.  The examiner did not provide an 
opinion as to whether the diagnosed sinus disease was related 
to service.  Based on subsequent outpatient treatment records 
it is unclear whether the veteran has chronic sinusitits.  
Further development of this matter is indicated.

Accordingly, the case is remanded to the RO for the 
following:  

1. The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded an 
otolaryngologic examination to ascertain 
whether he has chronic sinus disability 
and, if so, its etiology.  The veteran's 
claims folder must be available to, and 
reviewed by the examiner.  The examiner 
should review the service medical records 
of treatment for sinus problems, 
particularly noting the veteran's history 
of treatment for sinus complaints in 1983 
and 1985.  If a chronic sinus disorder is 
diagnosed, the examiner should opine 
whether, at least as likely as not, such 
sinus disability is related to those 
complaints in service, or is otherwise 
related to service.  The examiner should 
explain the rationale for any opinion 
given.
3.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist the veteran in obtaining 
medical evidence pertinent to his claim.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


